t c memo united_states tax_court estate of sarah d holliday deceased joseph h holliday iii and h douglas holliday personal_representatives executors petitioners v commissioner of internal revenue respondent docket no filed date winston s evans and joseph allen reynolds iii for petitioners rebecca dance harris for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of sarah d holliday estate the issue remaining for our consideration is whether the value of the assets decedent transferred to oak capital partners lp a limited_partnership oak capital is includible in the value of her gross_estate pursuant to sec_2036 if we decide that the value of the assets is includible we must then decide the amount of any discount due to the assets’ being held in the oak capital entity findings_of_fact decedent was a resident of tennessee when she died on date at the age of decedent’s two sons joseph h holliday iii mr holliday and h douglas holliday dr holliday are the estate’s personal_representatives dr holliday was a resident of tennessee and mr holliday was a resident of connecticut when the petition was filed decedent married joseph h holliday jr in joseph h holliday jr owned a heating and air conditioning wholesale business and was involved in real_estate development the hollidays were frugal and accumulated substantial assets by the time of joseph h holliday jr ’s death during joseph h holliday jr ’s will directed that his assets be placed in three trusts the income from two of those trusts was payable to decedent on a regular basis and the principal of all three could be used for her benefit further at the time of joseph h holliday jr ’s death decedent had substantial assets of her own unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death rule references are to the tax_court rules_of_practice and procedure decedent continued to live in the home she had shared with joseph h holliday jr until it was decided that it was best she no longer live alone because she had fallen more than once and had scoliosis during date decedent moved to richland place a nursing home and granted dr holliday and mr holliday a power_of_attorney dr holliday attended to decedent’s day-to-day financial needs and mr holliday managed her financial_assets using the power_of_attorney decedent executed oak capital’s certificate of limited_partnership and limited_partnership agreement on date the limited_partnership agreement describes oak capital’s purpose in broad terms however one stated purpose was to provide a means for members of the holliday family to acquire interests in the partnership business and property and to ensure that the partnership’s business and property is continued by and closely-held by members of the holliday family oak capital’s limited_partnership agreement also provides that limited partners do not have the right or power to participate in oak capital’s business affairs or operations also on date decedent executed the articles of organization of ovl capital management llc a limited_liability_company ovl capital and ovl capital’s operating_agreement following ovl capital’s formation decedent was the sole member ovl capital was created for the primary purpose of being oak capital’s general_partner on date oak capital was funded with marketable_securities transferred from decedent’s account a portion of this contribution was made on behalf of ovl capital the gross value of oak capital’s assets without discount or adjustment on date was dollar_figure this was the only capital_contribution made to oak capital in consideration for her contribution decedent received a interest in oak capital as a limited_partner and ovl capital received a interest as a general_partner subsequently also on date decedent assigned her interest in ovl capital to mr holliday and dr holliday in exchange for dollar_figure from each the aggregate price paid_by mr holliday and dr holliday equaled the gross value of of oak capital’s assets on date without a discount or other adjustment mr holliday and dr holliday’s purchase of decedent’s interest in ovl capital created the appearance that decedent had no control_over the assets she transferred to oak capital the assets were valued at the median of the highest and lowest price at which the securities publicly traded on date after decedent’s transfer of her interest in ovl capital to mr holliday and dr holliday on the same day she gave of her limited_partnership_interest in oak capital to the holliday irrevocable_trust decedent executed the holliday irrevocable_trust on date--the same day ovl capital and oak capital were formed following the transfer of of decedent’s interest in oak capital to the holliday irrevocable_trust decedent held an limited_partnership_interest in oak capital which she held until her death at all times before decedent’s death on the day she died and on the alternate_valuation_date oak capital’s assets consisted solely of investment_assets such as marketable_securities and cash decedent held substantial assets that she did not transfer to oak capital decedent was not involved in deciding how her assets would be held she left this up to mr holliday dr holliday and her attorney decedent was not advised that the assets transferred to oak capital were selected because there was concern that someone might take advantage of her in date oak capital made a pro_rata distribution of dollar_figure to its partners this was the only distribution oak capital made during decedent’s lifetime sec_5 of oak capital’s limited_partnership agreement however provides in part to the extent that the general_partner determines that the partnership has sufficient funds in excess of its current operating needs to make distributions to the partners periodic distributions of distributable cash shall be made to the partners on a regular basis according to their respective partnership interests decedent died on date and date was selected as the alternate_valuation_date for decedent’s estate as allowed by sec_2032 the fair_market_value of all of the assets owned by oak capital without discount or other adjustment on date was dollar_figure the value of decedent’s interest in oak capital was reported on schedule f other miscellaneous property of her estate’s tax_return as dollar_figure as a result of discounts that were applied to her limited_partnership_interest respondent issued a notice_of_deficiency determining a dollar_figure deficiency in estate_tax the parties have been able to reach agreement on all of the issues in the notice_of_deficiency except for respondent’s determination that the value of the assets of oak capital is includible in the value of decedent’s gross_estate opinion estate_tax is imposed on the transfer of a decedent’s taxable_estate sec_2001 the taxable_estate consists of the value of the gross_estate after applicable deductions sec_2051 except to the extent provided in sec_2033 through the gross_estate includes all property real or personal tangible or intangible wherever situated sec_2031 the value of the gross_estate includes the value of such property to the extent of the decedent’s interest in it at the time of death sec_2033 sec_2036 is intended to include in a decedent’s gross_estate inter_vivos transfers that were testamentary in nature 395_us_316 124_tc_95 accordingly a decedent’s gross_estate includes the value of all property that the decedent transferred but retained the possession or enjoyment of or the right to the income from for the decedent’s life sec_2036 this rule however does not apply in cases where the transfer was a bona_fide sale for adequate_and_full_consideration id sec_2036 applies if the following three conditions are met the decedent made an inter_vivos transfer of property the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which the decedent did not relinquish before her death and the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration estate of bongard v commissioner t c pincite estate of jorgensen v commissioner tcmemo_2009_66 aff’d 432_fedappx_544 9th cir the parties do not dispute that decedent made an inter_vivos transfer of property but controversy remains about whether the second and third conditions were met i whether decedent retained possession or enjoyment of transferred property an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_20_2036-1 estate_tax regs this principle applies even if the retained right is not legally enforceable 114_tc_144 in determining whether an implied agreement exists we consider the facts and circumstances surrounding the transfer and the property’s use after the transfer id estate of liljestrand v commissioner tcmemo_2011_259 the taxpayer bears the burden of proving that an implied agreement or understanding did not exist at the time of the transfer see estate of 316_f2d_517 3d cir estate of reichardt v commissioner t c pincite estate of liljestrand v commissioner tcmemo_2011_259 this burden is particularly onerous when intrafamily arrangements are involved 98_tc_594 aff’d 3_f3d_591 2d cir 73_tc_82 decedent transferred securities from her account to an account in oak capital’s name after the dust settled following a series of transactions the interests in oak capital were held as follows ovl capital held a general_partner interest decedent held an limited_partner interest and the holliday irrevocable_trust held a limited_partner interest decedent held only a limited_partner interest in oak capital and oak capital’s limited_partnership agreement provides that limited partners do not have the right or power to participate in oak capital’s business affairs or operations the estate denies the existence of an implied or oral agreement that allowed decedent to retain control of the assets transferred to oak capital the estate asserts that after decedent sold her interest in ovl capital to mr holliday and dr holliday she did not retain possession or enjoyment of or the right to income from the assets that were transferred to oak capital the estate further contends that decedent had no right to designate who would possess or enjoy the assets transferred to oak capital or the income from those assets respondent however argues that decedent did retain possession of the property transferred to oak capital and that she retained a right to income from that property respondent asserts that sec_5 of oak capital’s limited_partnership agreement evidences decedent’s right to income from the assets transferred to oak capital respondent also argues that there was an implied agreement that decedent could access the income from the assets transferred to oak capital if necessary sec_5 of oak capital’s limited_partnership agreement provides that t o the extent that the general_partner determines that the partnership has sufficient funds in excess of its current operating needs to make distributions to the partners periodic distributions of distributable cash shall be made to the partners on a regular basis according to their respective partnership interests when asked at trial what he believed the term operating needs meant mr holliday testified i t seemed to me when i reviewed this document when it was signed that it was created that this seemed to come from some sort of boilerplate for tennessee limited_partnerships this sort of gave you broad powers to do anything you needed to do including make distributions but that wasn’t necessary no one needed a distribution sec_5 of oak capital’s limited_partnership agreement unconditionally provides that decedent was entitled to receive distributions from oak capital in certain circumstances further mr holliday’s testimony makes it clear that had decedent required a distribution one would have been made on the basis of the facts and circumstances surrounding the transfer of assets to oak capital we believe that there was an implied agreement that decedent retained the right to the possession or enjoyment of or the right to the income from the property she transferred to oak capital see sec_2036 accordingly the second condition necessary for sec_2036 to apply has been met ii whether there was a bona_fide sale for adequate_and_full_consideration if decedent’s transfer of the assets to oak capital was a bona_fide sale for adequate_and_full_consideration sec_2036 does not apply in the context of a family limited_partnership the record must establish a legitimate and significant nontax reason for creating the family limited_partnership and that the transferors received partnership interests proportionate to the value of the property transferred the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation a significant purpose must be an actual motivation not a theoretical justification estate of bongard v commissioner t c pincite citations omitted sec_2036 permits intrafamily transfers but they are subject_to heightened scrutiny 503_f3d_955 9th cir aff’g tcmemo_2005_65 371_f3d_257 5th cir estate of jorgensen v commissioner tcmemo_2009_66 we will first address whether there was a bona_fide sale and then if necessary we will address whether there was adequate_and_full_consideration a whether the transfer to oak capital was a bona_fide sale we must determine whether decedent had a legitimate and significant nontax reason for creating oak capital the estate argues that three significant nontax business purposes prompted its creation first to protect the assets from trial attorney extortion second to protect the assets from the undue influence of caregivers and third to preserve the assets for the benefit of decedent’s heirs respondent however contends that facts surrounding the creation of oak capital show that there was no significant nontax reason for its creation respondent emphasized that the transfer was not the result of arm’s-length bargaining that oak capital held only cash and marketable_securities and that the terms of oak capital’s limited_partnership agreement were not followed protection from trial attorney extortion the estate asserts that oak capital was created to protect decedent’s assets from litigators’ claims mr holliday contended at trial that a personal injury lawyer might try to come after her for example if a roofer fell off of her roof respondent points out that decedent had never been sued and that because she lived in a nursing home her risk of being vulnerable to trial attorney extortion was minimal respondent asserts that this was a merely theoretical justification we are unconvinced that this was an initial motivation for oak capital’s formation decedent had never been sued and more importantly she continued to hold significant assets that were not transferred to oak capital which would have been equally enticing for a person attempting to extort something from a wealthy elderly woman as we have in other cases where a similar purpose was asserted we agree with respondent that this was simply a theoretical justification and was not a legitimate and significant nontax reason for oak capital’s formation see estate of liljestrand v commissioner tcmemo_2011_259 slip op pincite the estate simply argued without much explanation that holding the property in trust would jeopardize the real_estate as a creditor of a child could conceivably bring an action against one of the children and claim partial ownership of the real_estate estate of jorgensen v commissioner tcmemo_2009_66 slip op pincite despite taxpayers’ argument that partnerships protected the family’s assets from creditors finding no evidence that decedent or any other partner was likely to be liable in contract or tort for any reason and concluding that this was purely a theoretical concern undue influence of caregivers the estate also asserts that the assets transferred to oak capital were selected because there was concern decedent would fall victim to the undue influence of her caregivers respondent argues that there was no evidence of undue influence by decedent’s caregivers and that because she was living in a nursing home the risk of such undue influence was minimal at trial mr holliday testified about experiences decedent’s cousin-in-law sally jones had had with her caregiver mrs jones lived in new york city for a little less than half of the year and in florida the rest of the time and had no immediate_family other than a grandson who was in college in colorado mrs jones had a caregiver that walked out on her one day and would not agree to return to work until mrs jones paid her dollar_figure mrs jones’ caregiver also convinced her to hire the caregiver’s family members to assist her requested that they fly on a private medical jet when they traveled to mrs jones’ second home in florida and threatened not to accompany mrs jones to florida unless she purchased a property further inland that would be safe in the event of a hurricane mrs jones left dollar_figure to the caregiver in her will mrs jones’ experiences with her caregiver were not the only negative experiences that the holliday family had had with caregivers after mr holliday and dr holliday’s grandfather passed away they discovered that the caregiver had stolen the family’s heirloom silverware additionally one of decedent’s own caregivers had failed to show up to work but had continued to bill dr holliday the woman was eventually caught when she failed to sign into richland place though mr holliday cited these examples as reasons he was afraid decedent would fall victim to a caregiver’s undue influence he testified that he did not discuss this reason for transferring selected assets to oak capital with decedent although it is possible for the elderly to be wrongfully targeted the circumstances of this case do not persuade us that this was a legitimate and significant nontax reason for decedent’s transfer of assets to oak capital we cannot accept that experiences with mrs jones’ caregiver were a motivation in this case for the transfer of selected assets to oak capital decedent and mrs jones were not similarly situated other than a grandson that lived over big_number miles away mrs jones had no immediate_family decedent had two adult children who were both involved in managing her affairs and dr holliday visited her at least once a week mr holliday’s testimony about how his grandfather’s caregiver and his mother’s caregiver had stolen from their family is also unconvincing theft is distinct from undue influence and simply changing the titleholder of assets will not necessarily protect them from theft more importantly mr holliday testified that he did not discuss with his mother that she might be taken advantage of as a reason for transferring selected assets to oak capital accordingly there is no evidence that decedent’s transfer of assets to oak capital was motivated by her own concern that she would become subject_to the undue influence of a caregiver we find that this was a theoretical justification for the transfer not a legitimate and significant nontax reason preservation of assets the final proposed justification for the creation of oak capital was to preserve the transferred assets for the benefit of decedent’s heirs oak capital’s limited_partnership agreement explains oak capital’s purpose in extremely broad terms but it also states that oak capital was formed for the purposes of providing a means for members of the holliday family to acquire interests in the partnership business and property and to ensure that the partnership’s business and property is continued by and closely-held by members of the holliday family mr holliday also testified that decedent wanted to make sure that her assets were preserved for the benefit of the family on the basis of the facts and circumstances we are unconvinced that the formation of oak capital was for a legitimate and significant nontax reason apparently other structures were considered but were quickly dismissed because they would have been difficult to manage and use to do certain things we find these reasons unconvincing particularly in the light of the fact that joseph h holliday jr ’s assets were held in trusts and there were no issues with the management of these assets further decedent was not involved in selecting the structure used to preserve her assets dr holliday testified at trial that decedent was fine with whatever he his brother and the attorney decided on additional factors indicating the transfer was not a bona_fide sale as respondent points out decedent stood on both sides of the transaction she made the only contribution of capital to oak capital and held directly or indirectly a interest in the partnership immediately after its formation subsequently on the same day decedent assigned her interest in ovl capital to her sons in exchange for its fair_market_value there was no meaningful negotiation or bargaining associated with the formation of the partnership in fact dr holliday testified that during conversations about forming the partnership decedent would agree to whatever he his brother and their attorney decided to do see estate of turner v commissioner tcmemo_2011_209 estate of jorgensen v commissioner tcmemo_2009_66 estate of harper v commissioner tcmemo_2002_121 this was not an arm’s-length transaction oak capital also failed to maintain books_and_records other than brokerage statements and ledgers maintained by mr holliday the partners did not hold formal meetings and no minutes were kept see estate of jorgensen v commissioner tcmemo_2009_66 as discussed above despite the provisions of sec_5 of oak capital’s limited_partnership agreement oak capital made only one distribution before decedent’s death this was not the only portion of oak capital’s limited_partnership agreement that was ignored section of oak capital’s limited_partnership agreement provides that e xcept as otherwise provided in this agreement or a separate written document executed by all of the partners the general_partner or any one of them shall receive reasonable_compensation for managing the affairs of the partnership a separate written document was not introduced as evidence or discussed at trial and no payments were ever made to ovl capital taking all of the facts and circumstances surrounding oak capital’s formation into account we find that decedent did not have a legitimate and significant nontax reason for transferring assets to oak capital we also observe that oak capital held marketable_securities that were not actively managed and were traded only on limited occasions see 382_f3d_367 3d cir aff’g tcmemo_2002_246 estate of jorgensen v commissioner tcmemo_2009_66 despite the purported nontax reasons for oak capital’s formation on the record before the court the estate has failed to show that there were significant legitimate reasons because we have found and hold that there was not a bona_fide sale there remains no reason to address whether decedent received adequate compensation on the basis of the foregoing we hold that the value of the assets decedent transferred to oak capital should be included in the value of decedent’s gross_estate pursuant to sec_2036 in reaching this conclusion we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit because we have held that the value of the assets is includible in the value of the gross_estate there is no need to consider or decide the amount of any discount attributable to the limited_partnership_interest to reflect the foregoing and to account for agreements of the parties decision will be entered under rule
